DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6, 11, 13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao (U.S. Patent Application Publication No. 2019/0097081).
Regarding to claim 1, Liao teaches a chip-placing system, comprising:
a substrate-carrying device for carrying a circuit substrate (Fig. 9, element C, [0038], line 2);
a chip-carrying device movably disposed above the substrate-carrying device for capturing a chip-carrying structure (Fig. 9, element 2/20, [0034], line 5); and
a laser-generating device movably disposed above the substrate carrying device for generating a laser light beam (Fig. 9, element L3, [0034], line 3);
wherein the circuit substrate includes at least two conductive pads (Fig. 9, elements B, [0036], line 2);
wherein the chip-carrying structure includes a removable base and an LED chip separably disposed on the removable base (Fig. 8, chip-carrying structure includes removable base 2 and an LED chip S11 separably disposed on the removable base), and the removable base and the LED chip are connected with each other through a gallium material ([0030], lines 2-4);
wherein the chip-carrying structure is moved onto the circuit substrate (Fig. 9);
wherein at least two conductive materials are disposed between the LED chip and the circuit substrate, and the at least two conductive materials are heated by the laser light beam generated by the laser generating device (Figs. 9-10, [0036], last 6 lines).
Regarding to claim 11, Liao teaches the LED chip includes at least two chip pads disposed on a top surface thereof, and the at least two chip pads are separated and insulated from the removable base (Fig. 9, elements S111).
Regarding to claim 13, Liao teaches a chip-placing method, comprising:
providing a chip-carrying structure that includes a removable base and an LED chip separably disposed on the removable base (Fig. 9, chip-carrying structure includes removable base 2/20 and LED chip S11 separably disposed on the removable base), wherein the removable base and the LED chip are connected with each other through a gallium material ([0030], lines 1-3);
moving the chip-carrying structure onto a circuit substrate, wherein at least two conductive materials are disposed between the LED chip and the circuit substrate, and the LED chip is electrically connected to the circuit substrate through the at least two conductive materials (Fig. 9, elements B);
heating the at least two conductive materials so as to bond the LED chip on the at least two conductive materials (Figs. 9-10, [0036], last 6 lines); and
removing the removable base from the LED chip that has been bonded on the at least two conductive materials (Fig. 10, the removable base has been removed).
Regarding to claim 20, Liao teaches  the step of removing the removable base further comprises:
decreasing a bonding strength between the removable base and the LED chip (Fig. 9, decreasing bonding strength between the removable base and the LED chip by using laser L3); and
separating the removable base from the LED chip (Fig. 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bower et al. (U.S. Patent No. 8,934,259) in view of Speier (U.S. Patent No. 8,334,152).
Regarding to claim 1, Bower teaches a chip-carrying structure, comprising:
a removable base including a convex portion and a concave portion surrounding the convex portion (Figs. 14-15, element 90; column 14, lines 21-25); and
an LED chip separably disposed on the convex portion of the removable base (Figs. 14-15, element 22; column 14, lines 28-30);
wherein the convex portion has a carrier surface (Figs. 14-15, element 92; column 14, lines 43-46), and a larger area of the carrier surface of the convex portion is covered by the LED chip (Figs. 14-15, the pillars 92 is larger than the recesses (concave portions) between the pillars);
wherein the removable base and the LED chip are connected with each other through a adhesive material (column 14, lines 31-33).
     	Bower does not disclose the adhesive material is gallium material.
Speier discloses a removable base and chips are connected with each other through a gallium material (column 8, lines 7-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bower in view of Speier to connect the removable base and the LED chip through a gallium material in order detach the base during a subsequent step with a low temperature process (Speier, column 8, lines 13-15), thus to enhance reliability due to less thermal stress.
Regarding to claim 2, Bower teaches only the LED chip is separably disposed on the convex portion of the removable base (Figs. 14-15).
Regarding to claim 3, Bower teaches the LED chip includes at least two chip pads disposed on a top surface thereof, and the at least two chip pads are separated and insulated from the removable base (Figs. 14-15, element 26; column 14, lines 45-46).
Regarding to claim 4, Bower teaches a thickness of the convex portion is larger than a thickness of the concave portion, and a width of the convex portion is smaller than a width of the concave portion (Figs. 14-15).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (U.S. Patent Application Publication No. 2019/0097081), as applied to claim 6 above, in view of Bower et al. (U.S. Patent No. 8,934,259).
Regarding to claim 8, Liao does not disclose the removable base includes a convex portion and a concave portion surrounding the convex portion, and the LED chip is separably disposed on the convex portion of the removable base. Bower teaches a removable base includes a convex portion and a concave portion surrounding the convex portion, and the LED chip is separably disposed on the convex portion of the removable base (Figs. 14-15, element 90; column 14, lines 21-25, removable base 90 includes a convex portion and a concave portion surrounding the convex portion, and the LED chip 22 is separably disposed on the convex portion of the removable base). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liao in view of Bower to include in the removable base a convex portion and a concave portion surrounding the convex portion, and having the LED chip separably disposed on the convex portion of the removable base, in order to enhance alignment.
Regarding to claim 9, Bower teaches the convex portion has a carrier surface, and a larger area of the carrier surface of the convex portion is covered by the LED chip (Fig. 14).
Regarding to claim 10, Bower teaches a thickness of the convex portion is larger than a thickness of the concave portion, and a width of the convex portion is smaller than a width of the concave portion (Fig. 14).
Allowable Subject Matter
Claims 5, 7, 12, and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 5, the prior art fails to anticipate or render obvious the claimed limitations including “a width of a bottom surface of the LED chip is smaller than a width of a chip-suction opening of a chip-suction nozzle or a width of a bottom side of a pin portion of a pin structure, and a width of a bottom surface of the removable base is greater than the width of the chip-suction opening of the chip suction nozzle or the width of the bottom side of the pin portion of the pin structure” in combination with the limitations recited in claim 1.
Regarding to claim 7, the prior art fails to anticipate or render obvious the claimed limitations including “the chip-carrying device includes a chip-suction nozzle or a cooperating assembly including an extendable film and a pin structure, and the chip-carrying structure is captured by the chip-suction nozzle or adhered by the extendable film” in combination with the limitations recited in claim 6.
Regarding to claim 12, the prior art fails to anticipate or render obvious the claimed limitations including “a width of a bottom surface of the LED chip is smaller than a width of a chip-suction opening of a chip-suction nozzle or a width of a bottom side of a pin portion of a pin structure, and a width of a bottom surface of the removable base is greater than the width of the chip-suction opening of the chip-suction nozzle or the width of the bottom side of the pin portion of the pin structure” in combination with the limitations recited in claim 6.
Regarding to claim 14, the prior art fails to anticipate or render obvious the claimed limitations including “forming a plurality of protecting layers on the initial removable base to respectively cover the initial LED chips; removing the protecting layers; and cutting the initial removable base having the concave grooves so as to form a plurality of chip-carrying units that each serve as the chip-carrying structure” in combination with the limitations recited in claim 13 and the rest of limitations recited in claim 14.
Regarding to claim 17, the prior art fails to anticipate or render obvious the claimed limitations including “forming a plurality of protecting layers on the initial removable base to respectively cover the initial LED chips; removing the protecting layers; placing the initial removable base having the concave grooves on an extendable film; cutting the initial removable base having the concave grooves so as to form a plurality of chip-carrying units; and extending the extendable film so as to increase a distance between any two of the chip-carrying units that each serve as the chip-carrying structure” in combination with the limitations recited in claim 13 and the rest of limitations recited in claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828